In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole which, after a hearing, denied the petitioner’s request for parole release, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered January 8, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the Supreme Court properly dismissed the proceeding because discretionary decisions of the New York State Board of Parole, when made in accordance with the law, are not judicially reviewable (see, Executive Law § 259-i [5]; Matter of Hall v New York State Executive Dept., Div. of Parole, 188 AD2d 791; Matter of Rock v New York State Bd. of Parole, 124 AD2d 804). The Board based its determination upon the serious nature of the crimes for which the petitioner was incarcerated and his prior criminal record, which are sufficient grounds to deny parole release (see, Executive Law § 259-i [1] [a]; [2] [c]; Matter of King v New York State Div. of Parole, 83 NY2d 788; Matter of Hall, supra; Matter of Sinopoli v New York State Bd. of Parole, 189 AD2d 960; People ex rel. Yates v Walters, 111 AD2d 839). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.